—Judgment, Supreme Court, New York County (Alice Schlesinger, J.), entered June 21, 1995 in favor of plaintiff and bringing up for review an order, same court and Justice, which granted plaintiff’s motion for summary judgment insofar as based on the promissory notes in issue, unanimously affirmed, with costs.
The parol evidence offered by defendant in opposition to the motion, to the effect that notes were given to secure repayment of additional construction costs of subleased premises that were to be used illegally as a massage parlor, and that such repayment was conditioned upon plaintiff’s obtaining the consent of the overlandlord to the sublease, which she never did, contradicts the terms of the notes. On their face, the notes are unconditional promises for the payment of money only. Thus, defendant’s evidence was properly disregarded by the IAS Court. Concur—Murphy, P. J., Sullivan, Rubin, Ross and Nardelli, JJ.